Citation Nr: 0521778	
Decision Date: 08/11/05    Archive Date: 08/19/05	

DOCKET NO.  04-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to an increased evaluation for residuals of a 
laceration of the left calf with residual scar, myositis and 
injury to Muscle Group XI, currently evaluated at 10 percent.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefits sought on appeal.  
The veteran, who had active service from February 1976 to 
February 1980, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
Specifically, the Board is of the opinion that the VA 
examinations provided to the veteran in connection with his 
current claims are inadequate and that he should be afforded 
an additional VA examination.  In this regard, the Board 
notes that both the May 2002 and January 2004 VA examinations 
performed by the same physician related a history of the 
veteran's involvement in a truck accident during service that 
was a rollover accident with the truck rolling over onto him 
sustaining injuries to his left leg, including the hip and 
knee.  The January 2004 VA examination noted that the veteran 
sustained injuries to both legs, left hip and knees and that 
he was hospitalized for nine months undergoing surgery for a 
laceration and other injuries to the soft tissues.  However, 
a review of the January 1981 rating decision which granted 
service connection for the veteran's service-connected left 
leg disability, as well as the veteran's service medical 
records show the veteran was involved in a motorcycle 
accident, not a truck rollover accident as described by the 
VA physician who performed the May 2002 and January 2004 VA 
examinations.  The Board is of the opinion that the two VA 
examinations are inadequate since it is essential that in 
both the examination and in the evaluation of a disability, 
that each disability be viewed in relation to its history, 
38 C.F.R. § 4.1, and the history related in both VA 
examinations is inconsistent with the actual records 
associated with the veteran's claims file.  

The veteran's representative has also suggested that the VA 
examinations are inadequate to evaluate the severity of the 
veteran's service-connected disability.  More specifically, 
the representative points out that the May 2002 VA 
examination does not address the matter of whether there is 
any functional impairment during flare-ups and the veteran's 
representative made reference to 38 C.F.R. § 4.40 and 
DeLuca v. Brown, 8 Vet. App. 202.  The veteran's 
representative also pointed out that while the January 2004 
VA examination offered an opinion regarding the relationship 
between any current left knee disorder and the veteran's 
service-connected left calf disability, it did not offer an 
opinion regarding the possibility that a currently diagnosed 
left knee disorder was directly causally or etiologically 
related to the motorcycle accident the veteran sustained 
during service.  In this regard, the Board would observe that 
a service medical record dated in January 1981 showed the 
veteran reported complaints of knee pain and that 
chondromalacia was diagnosed during service.  Under these 
circumstances, the Board is of the opinion that the veteran 
should be afforded an additional VA examination that includes 
a complete and accurate review of all records associated with 
the claims file, including the veteran's service medical 
records.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be requested to 
identify the source of any treatment he 
has received for his left leg, and after 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate those records with the 
claims file.  

2.  The veteran should be afforded an 
examination of his left leg to ascertain 
the nature and etiology of any left knee 
disorder that may be present and to 
assess the severity and manifestations of 
the veteran's service-connected left calf 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following the examination and the review 
of records, offer an opinion as to 
whether any currently diagnosed disorder 
of the left knee is causally or 
etiologically related directly to the 
motorcycle accident the veteran sustained 
during service or caused by, due to, or 
aggravated by a service-connected 
disability.  In answering, the examiner 
is requested to express an answer to this 
question in terms of whether such a 
relationship is "not likely," "at least 
as likely as not" or "likely."  The 
examiner is also requested to report 
complaints and clinical findings 
pertaining to the veteran's service-
connected disability in detail.  The 
examiner is requested to express the 
degree of muscle damage to Muscle 
Group XI in terms of whether that damage 
is slight, moderate, moderately severe or 
severe.  The examiner is further 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of function, 
including limitation of motion.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




